IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

WILMARIO TRUEBLOOD,                  NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NOS. 13-4944, 13-5117, 13-
                                     5118, 13-5120, 13-5121, 13-5122, 13-5123,
STATE OF FLORIDA,                    13-5124, 13-5125, 13-5126, 13-5127, 13-
                                     5128, 13-5129, 13-5130, 13-5131, 13-5132,
      Appellee.                      13-5133, 13-5134, 13-5135, 13-5136, 13-
                                     5137, 13-5138, 13-5139, 13-5140, 13-5141,
                                     13-5142, 13-5143, 13-5144, 13-5145, 13-
                                     5146, 13-5147, 13-5149, 13-5150, 13-5151,
                                     13-5152, 13-5153, 13-5155
                                     CORRECTED PAGES: pg 1
                                     CORRECTION IS UNDERLINED IN RED
                                     MAILED: November 18, 2015
                                     BY: NMS



_____________________________/

Opinion filed November 16, 2015.

An appeal from the Circuit Court for Leon County.
Jackie L. Fulford, Judge.

David W. Collins of the Collins Law Firm, Monticello, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.
WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.




                              2